NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 05a0747n.06
                           Filed: August 24, 2005

                                          No. 04-1548

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


CAROL SOLES, PERSONAL             )
REPRESENTATIVE OF THE ESTATE OF   )
AARON FRAYER, DECEASED,           )
                                  )
     Plaintiff-Appellant          )
                                  )
v.                                )                 ON APPEAL FROM THE UNITED
                                  )                 STATES DISTRICT COURT FOR THE
INGHAM COUNTY; CLINTON-EATON- )                     WESTERN DISTRICT OF MICHIGAN
INGHAM OFFICE OF COMMUNITY )
MENTAL HEALTH; ELIZABETH )
MITCHELL; JUDY CATES; DEPUTY JOHN )
HAVEN; UNDERSHERIFF MATTHEW )
MEYERS,                           )
                                  )
     Defendants-Appellees.



       Before: MARTIN and ROGERS, Circuit Judges; and FORESTER, District Judge.*


       ROGERS, Circuit Judge. Carol Soles, the representative of the estate of Aaron Frayer,

appeals the District Court’s grant of summary judgment to defendants Ingham County, Clinton-

Eaton-Ingham Office of Community Mental Heath, Elizabeth Mitchell, Judy Cates, and Deputy John

Haven in Soles’ § 1983 causes of action. After reviewing the record, the parties’ briefs, and the

applicable law, this court determines that no jurisprudential purpose would be served by a panel



       *
       The Honorable Karl S. Forester, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
opinion and affirms the lower court’s decision for the reasons stated in Parts I through III of that

court’s opinion.


       This court’s decision in Comstock v. McCrary, 273 F.3d 693 (6th Cir. 2001), is consistent

with this analysis. In Comstock, this court denied qualified immunity to a prison psychologist, on

the grounds that the psychologist exhibited deliberate indifference to an inmate’s risk for suicide.

Id. at 706-711. The psychologist had met with the inmate the day before the inmate’s death; the

inmate reported feeling suicidal, but with no specific plan. Id. at 698. The psychologist placed the

decedent inmate in observation. The psychologist stated in his deposition that he suspected that day

that the decedent might be having problems with other inmates. The next day, a physician’s

assistant met with the decedent. The decedent told the physician’s assistant that he was viewed as

a snitch and would be killed if returned to a non-safe area. The psychologist, without reviewing the

physician’s assistant’s treatment notes, reevaluated the decedent immediately after the physician’s

assistant did. The decedent stated that he was not feeling suicidal. The psychologist noted that he

showed an improved affect and recommended transferring the decedent out of the observation cell.

Id. at 699. Later the same afternoon, the decedent committed suicide.


       Our court in Comstock relied on factual considerations not present in this case. Our holding

that there was sufficient evidence of the subjective element of deliberate indifference in Comstock

was based on the psychologist’s admitted suspicion on the day preceding the suicide that “something

was going on between [the decedent] and the other men on the block” and the psychologist’s

conclusion that the decedent was suicidal enough to be placed under close observation, along with

the fact that the decedent’s mental state had been affected by the other inmates’ dislike for him. Id.

at 706. The psychologist could not simply disregard his strong suspicions. Id. In this case, by
contrast, the deceased had not expressed suicidal thoughts for a period of approximately two weeks

before defendant mental health worker Mitchell and defendant medical director Cates recommended

that decedent be returned to the general population of the jail. Furthermore, and perhaps most

importantly, when Mitchell evaluated decedent, there was no glaring, new factor closely related to

suicidal thoughts that Mitchell negligently or recklessly failed to investigate, such as the decedent’s

fears of retribution in Comstock. Instead, Mitchell had no new evidence indicating that decedent

was at an increased risk for suicide. Under such circumstances, no reasonable juror could find that

Mitchell or Cates was aware that decedent was at a substantial risk for suicide. The District Court

properly granted summary judgment to these defendants, and, thus, its judgment is AFFIRMED.